Citation Nr: 0610264	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease/degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease/degenerative 
disc disease of the lumbosacral spine is not productive of 
chronic neurologic manifestations, residuals of a fracture of 
a vertebra with marked deformity thereof, or ankylosis of 
part of or the entire spine.

2.  The veteran's degenerative joint disease of the left knee 
is not productive of limitation of flexion to 45 degrees or 
less, limitation of extension, ankylosis, dislocated 
semilunar cartilage, impairment of the tibia and fibular, 
recurrent subluxation or lateral instability.

3.  The veteran's degenerative joint disease of the right 
knee is not productive of limitation of flexion to 45 degrees 
or less, limitation of extension, ankylosis, dislocated 
semilunar cartilage, impairment of the tibia and fibular, 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative joint disease/degenerative disc 
disease of the lumbosacral spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 through 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003 and 
5256 through 5263 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003 and 
5256 through 5263 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

Initial notice was sent to the veteran in February 2001 
advising him of what actions VA would take to develop his 
claims and what information and evidence the veteran is 
expected to provide.  The Board remanded the veteran's claims 
in July 2004 and instructed that notice be provided to the 
veteran of all the Pelegrini II notice elements as listed 
above.  That notice was provided to the veteran later in July 
2004.  Although the appropriate notice was provided after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
in July 2004 fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify by providing notice of all four Pelegrini II 
elements as to all claims.  Moreover his claims were 
readjudicated in Supplemental Statements of the Case issued 
in August and September 2005.  He was also provided the text 
of the relevant regulation implementing the law with respect 
to these notice requirements, and advised of the criteria 
used to establish disability evaluations in this and in 
previous documents, i.e., the statement of the case and 
supplemental statements of the case.  Moreover, he was told 
it was his responsibility to support the claims with 
appropriate evidence, and he has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  (He has done so 
throughout the claim process.)  Although the veteran has not 
been provided explicit information regarding the effective 
date for any award of benefits that could have been 
theoretically established had he prevailed on his claims, 
since the claims decided herein are denied, (as explained 
below), the failure to include this element of the notice 
requirements is harmless.  See Dingess/Hartman v. Nicholson, 
U.S. Vet.App. Nos. 01-1917 and 02-1506 (March 3, 2006).  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for March 1999 through 
September 2005.  The veteran's records from the Social 
Security Administration have also been obtained.  The veteran 
submitted a letter from his private treating physician dated 
in September 2004, but no response has been received to VA's 
request for a copy of his treatment records.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence had been 
obtained and considered in rendering the decision on his 
claims.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in March 
2001 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's low back and bilateral knee 
disorders since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  



II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

In evaluating the veteran's musculoskeletal claims, the Board 
must also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Lumbosacral Spine

The veteran's service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine has 
been rated under Diagnostic Code 5292 as 40 percent disabling 
for severe limitation of motion.  During the pendency of the 
veteran's claim, VA twice revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  The first revision, effective 
September 23, 2002, amended the criteria for diagnosing and 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second 
revision, effective September 26, 2003, changed the 
diagnostic codes for spine disorders from 5285 through 5295 
to 5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated separately under Diagnostic Code 5293, which 
contemplates not only orthopedic manifestations but also 
neurologic manifestations compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The revised 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002, provides 
that intervertebral disc syndrome may also be evaluated on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The medical evidence does not show that the veteran has any 
neurologic manifestations from his degenerative disc 
disease/degenerative joint disease of the lumbosacral spine.  
Thus evaluation of the veteran's degenerative disc 
disease/degenerative joint disease under the diagnostic codes 
for intervertebral disc syndrome is not warranted and will 
not be discussed further.

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  Spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  VA also reiterated the September 
2002 changes to Diagnostic Code 5293 for intervertebral disc 
syndrome, although re-numbered it as Diagnostic Code 5243.  
The Board notes a technical correction was published 
reinserting the two notes to Diagnostic Code 5243 that was 
inadvertently omitted in the 2003 revisions.  69 Fed. Reg. 
32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  (Since the 
veteran's degenerative disc disease/degenerative joint 
disease of the lumbosacral spine is already rated as 40 
percent disabling, the criteria for a lower rating is 
irrelevant and omitted.)  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Unfavorable ankylosis is a condition in which either the 
entire spine or an entire segment of the spine is fixed in 
flexion or extension, and the ankylosis results in at least 
one of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old and new 
criteria in the VA Schedule for Rating Disabilities and will 
apply whichever criteria is most favorable to the veteran.  
Amended rating criteria can be applied only for periods on 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

After evaluating the veteran's degenerative joint 
disease/degenerative disc disease of the lumbosacral spine 
under the rating criteria prior to September 26, 2003, the 
Board finds that the veteran is not entitled to a higher 
rating.  As previously stated, the medical evidence does not 
show that the veteran has any chronic neurologic 
manifestations and thus evaluation under the diagnostic 
criteria for intervertebral disc syndrome is not warranted.  
The veteran is already evaluated at the maximum permitted for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 (2003).  In order to obtain a higher rating under 
the old criteria, the medical evidence would have to show 
residuals of a fracture of a vertebra with demonstrable 
deformity of the vertebral body, which would warrant a 50 
percent evaluation.  The medical evidence does not show that 
the veteran fractured a vertebra or that he has any residuals 
therefrom.  Finally, a higher rating is available upon a 
medical finding of unfavorable ankylosis of the lumbar spine 
or favorable ankylosis of the entire spine.  The medical 
evidence does not show that the veteran has ankylosis of 
either the lumbar spine or the entire spine.  Thus the 
veteran is not entitled to a higher rating under the old 
rating criteria.

The Board finds also that the veteran is not entitled to a 
higher rating under the current rating criteria, which would 
require a showing of unfavorable ankylosis of either the 
entire thoracolumbar spine or the entire spine.  As 
previously stated, the medical evidence does not show the 
veteran is diagnosed to have ankylosis of any part of his 
spine.  Thus a higher rating is not warranted under the 
current rating criteria.

For the foregoing reasons, the veteran is not entitled to a 
disability rating higher than 40 percent for his degenerative 
joint disease/degenerative disc disease of the lumbosacral 
spine, and his appeal is denied.

Left Knee

The veteran's degenerative joint disease of the left knee is 
currently evaluated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
is rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2005).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides 
for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a compensable rating when extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  

The veteran complains that the knee locks up and gives way 
causing him to fall.  He uses a knee brace and a cane for 
stability and assistance ambulating.  The maximum limitation 
of flexion of the left knee shown in the medical evidence is 
60 degrees.  No limitation of extension is shown.  Physical 
examination at a March 2001 VA examination showed fusiform 
deformity and marked crepitus on movement of the knee, but 
there was no anterior subluxation or ligament laxity noted.  
The evidence also shows that the veteran underwent surgery in 
August 2004 on his left knee.  Severe cartilage damage was 
found including medial and lateral meniscus cartilage tears 
which were treated by partial medial and lateral 
meniscectomy.  The evidence fails to show, however, that the 
veteran has recurrent subluxation or lateral instability.  
The veteran underwent a VA examination in June 2005. Although 
the veteran complained of knee pain all throughout the knee 
and occasional swelling, physical examination of the left 
knee found flexion to 110 degrees, full extension, and 
tenderness on palpation at only the medial and lateral joint 
line but no pain around the patella.  The knee appeared to be 
stable to ligamentous testing (anterior, posterior, varus and 
valgus planes).  

Under Diagnostic Codes 5260 and 5261, the veteran is not 
entitled to a higher rating.  Given the medical evidence of 
limitation of motion, the veteran at best has limitation of 
flexion consistent with a zero percent evaluation under 
Diagnostic Code 5260.  Taking DeLuca factors into 
consideration may supply an evaluation of 10 percent of the 
left knee disability, which it is already rated.  

Under Diagnostic Code 5003, in order to be entitled to a 
higher rating, the evidence would have to show the absence of 
limitation of motion of the veteran's left knee and 
involvement of two major joints, but the evidence clearly 
shows the veteran's left knee is limited in flexion.  Thus a 
higher rating is not warranted under Diagnostic Code 5003.  

The Board must also consider any other applicable codes.  
Disabilities of the knee and leg are evaluated under 
Diagnostic Codes 5256 through 5263.  Diagnostic Codes 5259 
and 5263 do not provide for a rating in excess of 10 percent, 
and thus are not applicable.  Diagnostic Code 5256 is used 
for evaluating ankylosis of the knee.  The medical evidence 
does not show that the veteran has a diagnosis of ankylosis 
of the left knee.  Thus Diagnostic Code 5256 is not 
applicable.  Also there is no evidence that the veteran has 
dislocated similunar cartilage in the left knee or impairment 
of the tibia or fibula.  Thus evaluation under either 
Diagnostic Code 5258 or 5262 is also not warranted.  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  

Post-surgical examination of the left knee reveals that the 
veteran has no more than a slight knee impairment 
characterized by slight limitation of motion and tenderness 
at the medial and lateral joint lines.  There was no evidence 
of instability or subluxation.  Thus a higher rating under 
Diagnostic Code 5257 is also not warranted.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, and 
his appeal is denied.

Right Knee

The rating criteria applicable to the right knee are the same 
as previously set forth for the left knee.  Similar to the 
left knee, the veteran complains of giving way and locking 
causing him to fall.  He wears a brace on the right knee for 
stability.  The medical evidence shows that the veteran's 
right knee has limitation of flexion of no more than 75 
degrees with no limitation of extension.  VA examination in 
March 2001 also showed crepitance, but there was no 
subluxation or ligament laxity noted.  The examiner from the 
VA examination in June 2005 noted that the veteran had 
surgery of the right knee prior to the examination.  Medicare 
billing records show this surgery was conducted in March 
2005.  The findings from this surgery are not available as 
the veteran's private doctor who conducted the surgery failed 
to respond to VA's request for the veteran's treatment 
records.  

Under Diagnostic Codes 5260 and 5261, the veteran is not 
entitled to a higher rating.  Given the medical evidence of 
limitation of motion, the veteran does not have limitation of 
flexion consistent with even a zero percent evaluation under 
Diagnostic Code 5260.  Thus, after taking the DeLuca factors 
into consideration, the veteran's right knee degenerative 
joint disease may be evaluated as 10 percent disabling, but 
no higher, which it already is.  

Under Diagnostic Code 5003, in order to be entitled to a 
higher rating, the evidence would have to show the absence of 
limitation of motion of the veteran's right knee and 
involvement of two major joints, but the evidence clearly 
shows the veteran's right knee is limited in flexion.  Thus a 
higher rating is not warranted under Diagnostic Code 5003.  

The Board must also consider any other applicable codes.  
Disabilities of the knee and leg are evaluated under 
Diagnostic Codes 5256 through 5263.  Diagnostic Codes 5259 
and 5263 do not provide for a rating in excess of 10 percent, 
and are, therefore, not applicable.  Diagnostic Code 5256 is 
used for evaluating ankylosis of the knee.  The medical 
evidence does not show that the veteran has a diagnosis of 
ankylosis of the right knee.  Thus Diagnostic Code 5256 is 
not applicable.  Also there is no evidence that the veteran 
has dislocated similunar cartilage in the right knee or 
impairment of the tibia or fibula.  Thus evaluation under 
either Diagnostic Code 5258 or 5262 is also not warranted.  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  

Post-surgical examination of the right knee revealed that the 
veteran has no more than a slight knee impairment 
characterized by slight limitation of motion and tenderness 
at the medial and lateral joint lines.  There was no evidence 
of instability or subluxation.  Thus a higher rating under 
Diagnostic Code 5257 is also not warranted.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, and 
his appeal is denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative joint disease/degenerative disc disease of 
the lumbosacral spine is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied.



REMAND

The Board remands the veteran's claim for a TDIU.  Although 
the additional delay is regrettable, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The veteran is service-connected for multiple disabilities.  
His low back disorder is evaluated as 40 percent disabling.  
His left and right knee disorders are evaluated as 10 percent 
disabling per knee.  The veteran is also service-connected 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  The remaining service-connected disabilities are 
evaluated as zero percent disabling.  The veteran's combined 
disability rating is 60 percent (which includes a bilateral 
factor of 1.9 percent for the veteran's knees).  Thus, 
although he meets the requirement that one disability be 
rated as 40 percent, he does not meet the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2005) 
because his combined disability rating is not equal to 70 
percent or more.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards are required to submit to the Director of the 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  

In the present case, the evidence shows the veteran has not 
worked since 2000.  In February 2004, it was determined by an 
Administrative Law Judge that the veteran was unable to 
engage in substantial gainful activity for Social Security 
Administration purposes due to his lumbar spine and knee 
disorders.  At the same time, however, it was recommended 
that a medical review be conducted in 2 years because the 
veteran "may improve in the near future."  No subsequent 
records from the Social Security Administration have been 
obtained.  This should be accomplished.  Likewise, the 
veteran should undergo a VA examination for an opinion 
addressing whether the veteran's disabilities render him 
unemployable for VA purposes.  

Accordingly, this case is REMANDED for the following:

1.  Obtain from the Social Security 
Administration, copies of any available updated 
(since February 2004) determinations concerning 
the veteran's entitlement to Social Security 
Administration benefits, and the documentation 
supporting any such determination.  

2.  Schedule the veteran for an examination to 
ascertain the severity of his service connected 
disabilities and to obtain an opinion by the 
examiner as to whether these disabilities 
preclude the veteran from engaging in 
substantially gainful employment.  The claims 
file should be provided the examiner for context.

3.  Re-adjudicate the claim, to include giving 
consideration to referral of the case to the 
Director of the Compensation and Pension Service 
for extra-schedular evaluation under 38 C.F.R. § 
4.16(b).  The re-adjudication should include a 
full statement as to the veteran's service-
connected disabilities, employment history, 
educational and vocational attainment, and all 
other factors having a bearing on the issue.

4.  If the determination remains unfavorable to 
the veteran, he and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC) that addresses all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations.  The veteran should be given an 
opportunity to respond to the SSOC.  The case 
should then be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


